IN THE SUPREME COURT OF TEXAS
                                           444444444444
                                             NO . 15-0794
                                           444444444444


                               IN RE CITY OF DALLAS, RELATOR


           4444444444444444444444444444444444444444444444444444
                               ON PETITION FOR WRIT OF MANDAMUS
           4444444444444444444444444444444444444444444444444444


                                           PER CURIAM


        Rule 202 of the Texas Rules of Civil Procedure allows a court to authorize depositions “to

investigate a potential claim or suit.” TEX . R. CIV . P. 202.1(b). In this case, the City of Corsicana,

Navarro County, and Navarro College (collectively “Navarro”) filed a Rule 202 petition in the

County Court at Law of Navarro County to investigate a potential tortious interference claim against

the City of Dallas. The county court denied Dallas’s immunity-based plea to the jurisdiction, granted

Navarro’s Rule 202 petition, and authorized depositions. In an opinion disposing of Dallas’s

interlocutory appeal and mandamus petition, the court of appeals affirmed the trial court’s denial of

Dallas’s jurisdictional plea and granted mandamus relief narrowing the scope of the trial court’s

Rule 202 order. 2015 WL 4985935, at *7 (Tex. App.—Waco Aug. 20, 2015) (mem. op.). We deny

Dallas’s interlocutory appeal to this Court but grant mandamus relief conditionally vacating the trial

court’s order and remand the case to the trial court with instructions to determine its jurisdiction over

the potential claim Navarro seeks to investigate.
       “[S]ubject-matter jurisdiction is essential to a court’s power to decide a case,” Bland Indep.

Sch. Dist. v. Blue, 34 S.W.3d 547, 553–54 (Tex. 2000); thus, a court cannot render a binding

judgment concerning matters over which it lacks subject-matter jurisdiction, In re Doe (Trooper),

444 S.W.3d 603, 608 (Tex. 2014). Moreover, a party “cannot obtain by Rule 202 what it would be

denied in the anticipated action.” In re Wolfe, 341 S.W.3d 932, 933 (Tex. 2011) (per curiam).

Therefore, “for a party to properly obtain Rule 202 pre-suit discovery, ‘the court must have subject-

matter jurisdiction over the anticipated action.’” In re DePinho, ___ S.W.3d ___, ___, 2016 WL
2979797, at *2 (Tex. May 20, 2016) (per curiam) (quoting Trooper, 444 S.W.3d at 608 (emphasis

added)). “County courts at law are courts of limited jurisdiction and many, including the county court

at law in this case, lack jurisdiction over a ‘matter in controversy’ that exceeds $[2]00,000.” United

Servs. Auto. Ass’n v. Brite, 215 S.W.3d 400, 401 (Tex. 2007); see also TEX . GOV ’T CODE

§§ 25.0003(c) (provisions pertaining to statutory county courts generally), 25.1772 (Navarro County

Court at Law Provisions).

       Although Dallas insists it is entitled to governmental immunity, neither party argues the

county court otherwise lacks jurisdiction over Navarro’s potential tortious interference claim.

Nevertheless, a court is duty-bound to determine its jurisdiction regardless of whether the parties

have questioned it. See Univ. of Tex. Sw. Med. Ctr. v. Loutzenhiser, 140 S.W.3d 351, 358 (Tex.

2004). Accordingly, “we are obligated to review sua sponte issues affecting jurisdiction.” M.O.

Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004) (per curiam). Therefore, before addressing

the merits of Navarro’s claim to pre-suit discovery, we must determine whether the county court at

law has jurisdiction over the potential claim Navarro seeks to investigate.

                                                  2
         Although it seems likely that the amount in controversy1 of the potential tortious interference

claim exceeds the county court’s $200,000 jurisdictional maximum, Navarro did not specify the

damages it would seek in the anticipated suit. In its amended petition, Navarro claimed that Dallas’s

interference caused “Navarro County [to lose] approximately 200 jobs that were formally located

within Navarro County,” which injures Navarro “because those jobs are no longer located in Navarro

County, where Navarro County taxing authorities and businesses can benefit from those jobs actively

participating in the local economy.” Ultimately, Navarro claimed “the loss of unabated tax revenues

on the real property and inventory has . . . caused significant injury.” Indeed, the judge asked: “In

regards to damages, do y’all fall under the jurisdiction of my court?” To which Navarro’s counsel

said: “Well, we wouldn’t if . . . we were here litigating the lawsuit,” but that because “[t]he only

thing we’re asking for is discovery[,] . . . I think you have jurisdiction.”

         Despite this admission, we cannot say with certainty that the amount in controversy of

Navarro’s potential claim exceeds $200,000. Accordingly, we grant relator’s petition, and without

hearing oral argument, TEX . R. APP . P. 52.8(c), direct the county court to vacate its order authorizing

depositions and to first determine its jurisdiction in accordance with the standards discussed in this

opinion. Simply put, if the county court determines it does not have jurisdiction over Navarro’s

potential claim or anticipated action, it does not have jurisdiction over a Rule 202 proceeding




         1
           “[I]n the jurisdictional context,” the phrase “amount in controversy” means “the sum of money or the value
of the thing originally sued for.” Tune v. Tex. Dep’t of Pub. Safety, 23 S.W .3d 358, 361 (Tex. 2000) (internal quotations
omitted) (emphasis in original). Usually, for the purpose of determining the jurisdiction of a county court at law, that sum
“includes all of the damages the plaintiff seeks to recover at the time suit is filed,” not merely what the plaintiff is likely
to recover. Brite, 215 S.W .3d at 401–03.

                                                              3
seeking to investigate such claim or action.2 We are confident the county court will comply, and our

writ will issue only if it fails to do so.



OPINION DELIVERED: September 30, 2016




         2
            As we recently explained, “a court cannot grant relief when it lacks jurisdiction of the subject matter,” so “[i]t
would make no sense to insist that a court ordering discovery to perpetuate testimony for a later-filed suit be
one . . . [without] subject-matter jurisdiction.” Trooper, 444 S.W .3d at 607–08. “Indeed, allowing courts to authorize
Rule 202 depositions for potential suits over which they lack jurisdiction would untether pre-suit discovery from the suit
it purports to be in aid of.” DePinho, ___ S.W .3d at ___, 2016 W L 2979797, at *2; see also Wolfe, 341 S.W .3d at 933
(“To prevent an end-run around discovery limitations that would govern the anticipated suit, Rule 202 restricts discovery
in depositions to ‘the same as if the anticipated suit or potential claim had been filed.’”).

                                                              4